DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugano et al. US 2012/0217698 (Sugano).
Regarding claim 4, Sugano teaches a method for correcting a skew of a medium, comprising: 
feeding the medium by a plurality of feed rollers spaced in a direction perpendicular to a medium conveying direction (starting conveyance FIG. 6), each of the feed rollers rotating 
detecting the skew of the medium (s5); and 
correcting the skew of the medium by controlling the plurality of motors to change the speed of one of the plurality of feed rollers when the skew of the medium is detected (s6-s12).  
Regarding claim 6, Sugano teaches the method according to claim 4, wherein the skew of the medium is detected when a first sensor does not detect the medium within a predetermined time after a second sensor detects the medium (s5), in the detecting step, wherein the first sensor and the second sensor are spaced in the direction perpendicular to the medium conveying direction on a downstream side of the plurality of feed rollers in the medium conveying direction (FIG. 5), and wherein when the skew of the medium is detected, the speeds of the plurality of feed rollers are set to values greater than 0, and the plurality of feed rollers are rotated at the set speeds until a specified time elapses after the first sensor detects the medium, in the correcting step (s7).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Moto US 2013/0234387 A1 (Moto) and Sugano et al. US 2012/0217698 (Sugano).
Regarding claim 1, 3, 7 and 9, Sugano teaches a conveying apparatus and a computer-readable, non-transitory medium storing a computer program, wherein the computer program causes medium conveying apparatus comprising: 
a plurality of motors (8, 9); 
a plurality of feed rollers (4) spaced in a direction perpendicular to a medium conveying direction (FIG. 1), 
a plurality of brake rollers (2, 3), each of the plurality of brake rollers being positioned to face a corresponding one of the plurality of feed rollers (¶0050-¶0059); 
a plurality of torque limiters (11a, 11b), each provided between a rotation shaft of a corresponding one of the plurality of brake rollers and a corresponding one of the plurality of brake rollers (FIG. 2); and 

Moto differs from the instant claimed invention by not explicitly disclosing: each of the feed rollers rotating independently at a respective speed by a corresponding one of the plurality of motors to feed a medium. However this is a known technique. Sugano teach independent drive control for feed rollers to correct skew (¶0056-¶0061). Furthermore, Sugano teaches a first sensor (50) and a second sensor (51) spaced in the direction perpendicular to the medium conveying direction on a downstream side of the plurality of feed rollers in the medium conveying direction (¶0044), wherein the processer detects the skew of the medium when the first sensor does not detect the medium within a predetermined time after the second sensor detects the medium, and, when the skew of the medium is detected, the processer sets the speeds of the plurality of feed rollers to values greater than , and causes the plurality of feed 9rollers to rotate at the set speeds until a specified time elapses after the first sensor detects the medium (FIG. 5).  
It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the independent motor control technique taught by Sugano with the device taught by Moto since Sugano teaches this technique expands the sheet skew correction to apply not only to longitudinal but also latitudinal sheet feeding direction (¶0082).

Allowable Subject Matter
Claims 2, 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Regarding claims 2, 5 and 8, the prior art fails to teach or suggest when skew correction of the medium fails, the processor makes an imaging range of the imaging device in the medium conveying direction larger than an imaging range when the skew of the medium is not occurring [emphasis added].
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        



/JESSICA L ELEY/
Examiner, Art Unit 2852